From: Patrick Campbell [mailto:patrickjcampbell2001@yahoo.com]
Sent: Thursday, May 27, 2021 9:06 PM
To: 'Crook, JT' <jcrook@bdixon.com>
Cc: 'Sarah Homes' <sarahhomes@ymail.com>
Subject: RE: Meet and Confer 5:21-cv-61-fl

Typos corrected   li:eYo)M
From: Patrick Campbell [mai1to:patrickjcampbell2001@yahoo.com]
Sent: Thursday, May 27, 20215:02 PM
To: 'Crook, JT' <jcrook@bdixon.com>
Cc: 'Sarah Homes' <sarahhomes@ymail.com>
Subject: Meet and Confer 5:21-cv-61-fl

Dear Mr. Crook

Without waiving the foregoing objections, I am also making the following good faith efforts to meet and
confer with regard to the discovery at hand before filing a discovery motion regarding the subpoenas.
Please let me know your response to the following by end of day tomorrow, Friday May 28 th •

Scope

Per Mr. Downs 5/11 affidavit of service, Ms. Frye was properly served on 5/7, not 5/10 as she alleges
and she must comply with both subpoenas.

No privilege applies

The motion to quash asserts incorrectly that the material sought is in some way privileged or protected
by a state statute NCGS 50-98(a).
As you know, state law is pre-empted by federal law in discovery matters pursuant to the Supremacy
Clause of the United States Constitution.

Arguendo, even if state law did control, state law as properly applied to this case requires that Ms Frye
provide the documents, rather than provide her privilege.
State statutes, NCGS 50-92(a) both old and new requires Ms. Frye to comply with her duties under her
appointment order - per Movant's exhibit 42-1, "5. The Parenting Coordinator shall ... provide the
parties copies of all other written communication"
The privilege she seeks to invoke arose from a modification to the statute that occurred after Ms Frye's
appointment and was not retroactive. +ot-he-extentstate!-awsheuld-be
Ms. Frye's prior refusals to produce the requested written communications voluntarily per her
appointment order is a violation of her duties under her appointment.
                                                               ~':":: ••~:.c•--,~-,-, ~;;···.,. •.,,."<"'. " ~ '}":'.;<~<''_..};_~-,

The discovery apparatus of a court to obtain these documents sl\ould"not:6ediecessaly
                                                                      ,•·~~.--·~··,;,.,,~,~-,.·r
                                                               ~<Nu',''-"~~ ..                                      /'_,,,,,,,.,>   %·.•




Ms. Frye alleges no privilege beyond NCGS 50-98(a), which does not apply her~.
Ms. Frye has no legal basis under federal or state law to withhold any of the documents and must
respectfully produce them.


         Case 5:21-cv-00061-FL Document 55-3 Filed 06/02/21 Page 1 of 3
Burden

Please clarify what burden Ms. Frye alleges. Upon information and belief she keeps her records
electronically and production of the sought records should require no more than one hour.

Timing

With regard to time, to the extent Ms. Frye requires additional time, I respectfully offer Ms Frye until
June 7th , which will be ij) days from the original proposed date of production.
                       s..,ffM:




Production location

I request that Ms. Frye produce her production electronically to my email
patrickjcampbell2001@yahoo.com

I hope that is sufficient to satisfy any concerns regarding production - please confer with Ms. Frye and
let me know your responses by end of day tomorrow, Friday May 28th ,

Regards, Patrick Campbell
+1312 560 4843




From: Notice NCED@nced.uscourts.gov [mailto:Notice NCED@nced.uscourts.gov]
Sent: Thursday, May 13, 2021 3:27 PM
To: Notice NCED@nced.uscourts.gov
Subject: Activity in Case 5:21-cv-00061-FL Campbell, et al v. Garlington et al Motion to Quash



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including prose litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer., PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                          U.S. District Court

                            EASTERN DISTRICT OF NORTH CAROLINA

Notice of Electronic Filing

The following transaction was entered by Crook, John on 5/13/2021 at 3:26 PM EDT and filed
on 5/13/2021


         Case 5:21-cv-00061-FL Document 55-3 Filed 06/02/21 Page 2 of 3
Case Name:       Campbell, et al v. Garlington et al
Case Number:     5:21-cv-00061-FL
Filer:           Katherine Anne Frye
Document Number: 42

Docket Text:
MOTION to Quash filed by Katherine Anne Frye. (Attachments:# (1) Exhibit 1-
Campbell_Order Appointing Parenting Coordinator, # (2) Exhibit 2-
Campbell_Order on PC Report,# (3) Exhibit 3-Campbell_Prefiling Injunction -
Gatekeeper Order, # (4) Exhibit 4-Campbell_Prefiling Injunction - Gatekeeper
Order, # (5) Exhibit 5-Subpoena Objections, # (6) Exhibit 6-Campbell_second
subpoena-,# (7) Index of Exhibits) (Crook, John)


5:21-cv-00061-FL Notice has been electronically mailed to:

John Thomas Crook      jcrook@,bdixon.com

Madeleine Pfefferle mpfefferle@ymwlaw.com, ncleveland@ymwlaw.com,
tsmith@ymwlaw.com

Patrick Joseph Campbell    patrickjcampbell200 l@yahoo.com

Ryan Michael Shuirman rshuirman@ymwlaw.com, ltucker@,ymwlaw.com,
ncleveland@ymwlaw.com

5:21-cv-00061-FL Notice has been delivered by other means to:

The following document(s) are associated with this transaction:




        Case 5:21-cv-00061-FL Document 55-3 Filed 06/02/21 Page 3 of 3
